IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 07-41278
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ERIC ROLANDO ALARCON-MUNIZ, also known as
Osvaldo Gabriel Mendez-Garcia

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                            USDC No. 1:01-CR-152-ALL


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Following this court’s order of September 26, 2008, the Federal Public
Defender appointed to represent Eric Rolando Alarcon-Muniz has again moved
for leave to withdraw and has filed briefs in accordance with Anders v.
California, 386 U.S. 738 (1967). Alarcon-Muniz has not filed a response. Our
independent review of the record and counsel’s briefs discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                              No. 07-41278

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                   2